 GENERAL FIBRE BOX CO.569General Fibre Box Company,Division of LongviewFibre Company and Richard McNamaraLocal 757, International Printing and Graphic Com-munications Union,AFL-CIO andEdward New-port. Cases 3-CA-5720 and 3-CB-2372July 28, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn November 21, 1974, Administrative Law JudgeGeorge L. Powell issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party McNamara filed exceptions and a support-ing brief, and Respondent Company and Respon-dent Union filed briefs in response to the exceptionsand in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order 2 as modified herein.We agree with the Administrative Law Judge, forthe reasons set forth in his Decision, that Respondentdid not violate the Act in concluding their negotia-tions for a new collective-bargaining agreement not-withstanding the fact that a very substantial majorityof the unit employees had signed a petition, a copy ofwhich was sent to Respondent Employer, indicatingthat they no longer wished to be represented by Re-spondent Union.The General Counsel has taken exception to theAdministrative Law Judge's recommended findingsand conclusions contending that the decisions inHart Motor Express, Inc.,164 NLRB 382 (1967), andPepsi Cola Bottling Company,187 NLRB 15 (1970),dictate a contrary result.We have carefully considered this contention andthe entire record in this proceeding and believe thatthe instant situation is distinguishable from the situa-tions involved in those cases in a significant respect.Here, Kwiatkowski, a leader in all antiunion activityand expressions of opposition, although vice presi-dent of the Respondent Union, participated in thenegotiations and helped present some 30 proposalsbased on the desires of the employees. Moreover,Kwiatkowski continued to serve on the negotiatingcommittee after the petition was sent to RespondentEmployer and after the trusteeship was imposed. Hedid not deny that the negotiating group as then com-posed represented the bargaining unit when Respon-dent Employer so inquired; nor did he object whenLynch said it did. This is quite different from thesituation inHart Motor Expresswhere the union'sshop steward, at a negotiation meeting with theemployer's labor relations consultant, had interjectedthat it was "utterly ridiculous to . . . try to negotiatea contract" with Hilliker (the union'sbusiness man-agerwho had answered in the affirmative theemployer's question whether he had authority to ne-gotiate a contract) when the employees did not wantHilliker as a representative. InPepsi Cola Bottling,the employer had been informed unambiguously thatthe employees no longer wished to be represented bythe union. The employees who were selected by theunion to attend a contract negotiation meeting hadnot been elected to the "negotiating committee" bytheir fellow union members, nor were they ade-quately informed that the meeting was for the pur-pose of negotiating a contract, and the employer andthe union had no rational basis for believing that theclear and unequivocal expression of opposition tocontinued representation by the union had in anyway been altered by subsequent events. In the instantcase,the later actions of the employees, particularlyas manifested by Kwiatkowski, a known leader of thedissident faction, were patently inconsistent with theassertion in their petition that they no longer wishedto be represented by the Respondent Union. There-fore, we find that the actions of the employees in thiscase are readily distinguishable from the actions ofthe employees inPepsi ColaandHart Motor,wherethe desire of those employees that the union be shornof its authority was, to the knowledge of the Compa-ny and union, unmistakable, unalterable, and unam-biguously maintained. Accordingly, we shall dismissthe complaint in its entirety.1The General Counsel'smotion to correct the record is not opposed;accordingly, it is hereby granted.2The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and hereby 570DECISIONS OF NATIONALLABOR RELATIONS BOARDorders that the consolidated complaint be, and ithereby is dismissed in its entirety.DECISIONSTATEMENT OF THE CASEGEORGE L.POWELL,Administrative Law Judge:The issuein this case is whether it is legal,under the circumstances ofthis case,for the Respondent Company and RespondentUnion,a certified bargaining representative,to bargaincollectively and enter into an agreement when there is inexistence a petition signed by a majority of the employeesthat they did not wish to be represented by the RespondentUnion.Involved are Section 8(a)(1) and(2) and 8(b)(1)(a)and (2)of the National Labor Relations Act, as amended,herein called the Act(29 U.S.C. 151,et seq.).For the rea-sons hereinafter set forth,I find that General Counsel hasnot established by a preponderance of the evidence thatRespondent Company and Respondent Union violated theAct as alleged in the complaint,and I will dismiss the com-plaint in its entirety,because under the circumstances ofthis case the petition in itself does not rebut the presump-tion of majority representation held by Respondent Union.Charging Party McNamara filed a charge against theRespondent Company in Case 3-CA-5720 on June 24,1974, and Charging Party Newport filed a charge againstRespondent Union in Case 3-CB-2372 on July 30, 1974.Based on these charges, the General Counsel of the Na-tional Labor Relations Board,herein called the Board, bythe Regional Director for Region 3, issued an order consol-idating cases, amended consolidated complaint and noticeof hearing,on August 21, 1974,alleging violations of theAct as set out above.Respondent Company and Respondent Union deniedthe essential allegations in the complaint.With counselrepresenting General Counsel,Respondent Company, Re-spondent Union,and Charging Party Newport,the casewas heard before me in Albany,New York,on September25 and 26,1974.At the conclusion of the hearing, oralargument was made by all counsel and they were advisedthat briefs were unnecessary,although they were given un-tilOctober 17, 1974, in which to file should they desire todo so.Briefs were timely filed by the General Counsel andRespondent Company.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe oral argument made at the conclusion of the hearingand the briefs filed thereafter,Imake the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONThe parties admit that General Fibre Box Company, Di-vision of Longview Fibre Company,herein called Respon-dent Company,is a Delaware corporation maintaining itsprincipal office and place of business in the city of Amster-dam, New York,and is engaged in the manufacture, sale,and distribution of corrogated fibre boxes and relatedproducts. The Respondent Company's Amsterdam plant isthe only facility involved in this proceeding.RespondentCompany annually,in the course and conduct of its busi-ness operations,manufactures,sells, and distributes at saidAmsterdam plant,products valued in excess of$50,000,which are shipped from said plant directly to States of theUnited States other than the State of New York.I find, as admitted by the parties,Respondent Companyto be an employer engaged in commerce within the mean-ing of Section 2(2), (6), and(7) of the Act.I find,as admitted,that Local 757, International Print-ing and Graphic Communications Union,AFL-CIO, here-in called Respondent Union,is a labor organization withinthe meaning of Section 2(5) of the Act.There is no issue concerning jurisdiction.11.THE ALLEGED UNFAIR PRACTICESAs this case revolves around a petition signed by a ma-jority of employees in the unit and what went on before itand what took place thereafter,a chronology of events is aclear way to give meaning to the petition,and to see theproblem involved.1967Respondent Union was certifiedby theBoard in a pro-duction and maintenance unit in 1967.The parties have ahistory ofbargaining with each other in this unit with thesecond collective-bargaining contract between RespondentUnion and Respondent Company expiring on June 10,1974.March 15, 1974Respondent Union,by its local president, sent a letter onMarch 15, 1974, to Respondent Company advising of theupcoming termination date of the contract and requestingitmeet with the negotiating committee of the employeesfor an exchange of proposals.Letter was received March18, 1974.March 18, 1974TeamstersLocal 294filed a petition,on March 18, 1974,with the Board for a unit of employees in the shippingdepartment.Charging Parties Richard McNamara and Ed-ward Newport,togetherwithRespondent Union VicePresident Gary Kwiatkowski and four other employees,Ralph Sasso,Phil Bellen,LloydBronson,and Gilbert delValle,' had gone to see the president of Teamsters Union,Local 294,Nick Robilotto,for the purpose,according toGary Kwiatkowski,of seeking advice on how to get out oftheRespondent Union because of its "poor representa-tion." 21The parties were unsure of the spelling of this name, and the recordreportsitas"DeValley," but the petition introduced into evidence as G.C.Exh. 3 has the signature of a "Gil del Valle," and G.C. Exh. 4 has a "GilbertR. del Valle." I find they are the same man and correct the record accord-mgly.Of the six witnesses in the whole case, theonly employee whotestifiedwas Gary Kwiatkowski.He testified, "we asked [Robilotto] for advice how GENERAL FIBRE BOX CO.571Following this meeting with the president of the Team-sters Local 294, about 67 of 72 employees signed Teamsterscards(solicitedby GaryKwiatkowski,among others) andthe Teamsters filed a petition with the Board on March 18,1974, for the shipping department.April 3, 1974Teamsters petition was amendedon April 3, 1974, toinclude employees in the production and maintenanceunit.April 22, 1974Teamsters petition was withdrawn on April 22, 1974.The first bargainingsession washeld on April 22, 1974,between Respondent Company and the negotiating com-mittee of Respondent Union wherein the committee madesome 30 proposals. Just ahead of this bargainingsession,the Local Union had meetings of employees to get the de-sires of the employees and draft proposals embodying suchdesires to be submitted at the bargainingsession, and atthe bargaining meeting of April 22, 1974, the union com-mittee made it clear that these proposals represented thedesires of the employees. Important in the employee's bar-gaining committee wasGary Kwiatkowski.3Active in Re-spondent Union,Gary Kwiatkowskiwas shop steward for"about a year and a half," chief shop steward for "about 2years" and vice president thereafter until the trustee re-moved all officers, as will be set out below.On the same day of April 22, 1974, but following theabove bargainingsession,eight employees formed a com-mittee to get employees to sign a petition that they did notwant Respondent Union to represent them. This is thesame day that the Teamsters Local withdrew its petition onfilewith the Board, but it is not known whether this com-mittee of eight was formed before or after the Teamsterswithdrew its petition. It is known, however, that the peti-tion the committee of eight circulated for signatures hadbeen prepared by Mike Robilotto, a business representa-tive and son of Teamsters Local 294's president. This com-mittee of eight employees includedGary Kwiatkowski,thetwo charging parties, and Ralph Sasso, Gilbert del Valle,Lloyd Bronson, PhillipBellen,and Shop Steward GinoCaprara [record corrected].April 23 and 24, 1974The petitionwas circulatedon April 23 and 24, 1974, bythese eightpeople, and was signed by 67 out of 72 employ-ees. It washeaded as follows:TO: THE NATIONAL LABOR RELATIONSBOARD AND GENERALFIBRE BOXCOMPANY,AMSTERDAM,NEW YORKWe, the employees of General Fibre Box Co. at Am-sterdam, New York, no longer wish to be representedby Paper Specialities and Paper Products Unions No.757, AFL-CIO, International Union ofPrinting Press-men, as our collective-bargaining representative withour Employer, General Fibre Box Co. We wish towithdraw any authorization that the PrintingSpeciali-ties and Paper Products Union No. 757, AFL-CIO,International Union of PrintingPressmenhas to rep-resent usin negotiations and collective bargainingwith our employer, General Fibre Box Co.Printing Specialities and Paper Products Union No.757,AFL-CIO, InternationalUnion of PrintingPressmenis no longer our collective-bargaining repre-sentative and if it is necessary, we want a decertifica-tion election conducted by the National Labor Rela-tions Board.The second name on the petition was that ofGary Kwiat-kowski.Sometimebetween April 23 and May 23, 1974, a decerti-fication petition, prepared by thesame businessagent ofTeamsters Local 294, was attempted to be filed by the em-ployees with the Board. The above employees' petition wasused as support therefor. The decertification petition wasrejected by the Board as untimely.May 2, 1974The employees' petition above, which had been signedon April 23 and 24, was sent byGary Kwiatkowskiandreceived on May 2, 1974 by Respondent Company with acovering letter dated April 29, 1974, signed by the eightemployees headed byGary Kwiatkowski.The two-para-graph letter reads:I am enclosing a petition signed by 67 employeesshowing that we no longer wish to be represented byLocal 757, Printing Pressmen Union. [Emphasis sup-plied.]We want to advise you that Local 757 no longer are[sic] collective bargaining representative and we in-tend to file decertification petition with the NationalLabor Relations Board as soon as our contract runsout in June.we could get out of the present Local that we're in...:' "Plus, we kepttelling him we had poor representation on the Union part,International."Specific complaints he testified to were, "we haven't seen a representative inabout 7 years. . .we don'teven have a union card to say what Union webelong to," and no grievance forms were available to them although theyhave a contract with a grievance clause in it.JRepresenting RespondentCompanywas Plant ManagerCarl SchmidtMembers of the negotiating committee representing Respondent Unionwhere International RepresentativeAl Daly(record corrected),Local Presi-dent Vic Liccardi, Secretary-Treasurer Ed Kwiatkowski,Vice PresidentGaryKwiatkowski,and employee Benny Miseikis(record corrected). Thename"GaryKwiatkowski"will be italicized hereafter to eliminate confu-sionMay 9, 1974International Representative John Lynch of RespondentUnion posted a notice, on May 9, 1974, on RespondentCompany's bulletin board notifying the employees that hehad been appointed by the International president "to in-vestigate and resolve the problems" in the plant. He said itwould be necessary to talk to as many members of theLocal as possible and asked them to stop by his hotel "todiscuss the situation." 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn thesame day he got permission from Schmidt tohave the Localpresident take him around and introducehim to union members in the plant.He spoke to all whowere presentthat day. Noneof the employees told himtheydid not want to be represented by Respondent Unionor thatthey did notwant RespondentUnionto negotiate anew contract.Although Lynchhad been advised bySchmidt that the antiunion petition had been signed by theemployees,he was not givena copy of thepetition and didnot see a copy until the hearing of this case.May 18, 1974Noticeof a meeting of union members,scheduled forMay 18,1974, was posted on Respondent's bulletin board,by International RepresentativeJack Lynch.Purpose ofthe meeting was "to discuss thepossibilityof merger withthe members of AmsterdamLocal 757."May 23, 1974The second collective-bargaining session between the ne-gotiating committee of the employees and RespondentCompany took place on May 23, 1974. The employeemembers of the Respondent Union bargaining committeewere all present and took an active part in bargaining forthe employees in the unit.The committee consisted of VicePresidentGary Kwiatkowski,President Liccardi,SecretaryEd Kwiatkowski, and International Representatives Lynchand Daly.Representing Respondent Company in the bar-gaining were Plant Manager Carl Schmidt,Director of In-dustrial Relations Robert B. Arkell(coming to this meetingfrom the State of Washington "to attempt to make a deter-mination as to whether the certified Union represented thepeople") and Attorney E. L. Wilkinson.Some six contract provisions were discussed in the fore-noon of May 23, 1974. After the lunchbreak, the first mat-ter discussed was the representative status of RespondentUnion.The notes of this discussion,as taken by Schmidt,entered into evidence,and read into the record,are as fol-lows:Arkell explained that he was here for the beginning ofnegotiations because of the interest of . . . [LongviewFibre Company] . . . in the apparent problems thatthe local. . . [union] . . . having andLFCO and .. .[RespondentCompany] . . .are interested in goodfaith bargainingwith theorganization representing theP & M employees and asked if this negotiating grouptruly represented the bargaining unit and if these pro-posals were prepared by and were the requests of theemployees.Lynchacknowledged"some internal prob-lems with some of the members"and they had indi-cated"problems with the local officers."He said thathe had spoken directly and by phone with the mem-bers and"this group does represent the people andthese are their proposals."He also said that the "unionwill handle their own internal problems and we don'twant any- help from the company."The parties then continued negotiating and coveredsome 26 more items before adjourningat 7:40 p.m. Thenext meeting was set for May 31,1974, at 10 a.m.Respondent Union International President Sol Fishkosent a telegram on this sameday of May 23, 1974, to LocalPresident Liccardi and Local Secretary Edmund Kwiat-kowski advising them that he had appointed Lynch trusteeover the Local Union, suspending all officers of the Localand directing that the affairs of the Local were now in thehands of Lynch until further notice. This telegram followedthe investigationreport Lynch had made to Fishko thatVice PresidentGary Kwiatkowskiand the shop steward.,were involved in a secessionist movement and had backedthe Teamsters petition for an election." Lynch, himself,toldGary Kwiatkowskiof the trusteeship.May 30, 1974On May 30, 1974, Lynch posted a notice from himself onthe bulletin board of Respondent Company, addressed"To the members of Amsterdam Local 757." This noticecalled attention to the trusteeship of the Local Union, tothe fact that the officers of the Local had been relieved ofall authority and duties, and to the fact that Lynch hadassumedall authority. It continued as follows:In accordance with this authority, I have appointedthe following members of your Local to the contractnegotiating committee, Edmund Kwiatkowski,GaryKwiatkowskiand Victor Liccardi. All of these menhave agreed to serve.4Once your contract is settled [sic] it is my intention toconduct trainingsessionsfor shop stewards and localofficers in order that your local officers may more ef-fectively represent you.When this is accomplished Iwill recommend to the International Board of Direc-tors that your Local Union be granted a hearing inorder to remove the trusteeship from your Local. Iwould like to accomplish this as soon as possible.Once the trusteeship is removed it will be necessary toconduct nominations and an election for Local Unionofficers.P.S.Your Local Union's Constitution and By-lawswill needrevisionas well.June 5, 1974Contract negotiations again took place on June 5, 1974,between Respondent Company and Respondent Union.Robinson,Schmidt,and Wilkinson represented the Re-spondent Company and Lynch, Daly, E. Kwiatkowski,Gary Kwiatkowski,and Liccardi represented RespondentUnion.The parties discussed some 11 items in the sessionlasting almost 5 hours.They agreedto meet thenext day tosettle"language issues" and discuss economic items.Lynch testified that he appointed these men to serve because "they hadstarted this negotiatinground as the representatives of the people and Ithought they should continue on " No word was received from anyone thatthis appointed committee was not agreeable to the membership. June 6, 1974GENERAL FIBRE BOX CO.Contract negotiations again took place on June 6, 1974,in a 13-1/2-hour session, with time off for lunch, supperand caucuses.The same persons were present in their samerepresentative capacities as at the June5, 1974,meeting.After agreeing on some eight language issues the partiestook up the Respondent Company's first offeron wagesand fringe benefits,the RespondentUnion's first counter-proposal of same, the Respondent Company's second pro-posal, the Respondent Union's second counterproposal,theRespondent Company's third proposal, the Respon-dentUnion's third counterproposal, and Respondent'sCompany's fourth proposal. The employees' bargainingcommittee was unanimous in the approval of all fringebenefits,and after Robinson made a final wage proposal,"the committee was unanimous in its approval of the nego-tiated language, fringe and economic changes."Whenagreement was reached everyone there shook hands on it.But just before they reached agreement on the contract,Lynch specifically asked each member of the negotiatingcommittee, in turn, what he thought of the contract. Inreply, "everyone of them told me they thought it was agood contract." Lynch then asked them "did they think itwas good enough to recommend to their membership?"Liccardi answered in the affirmative andGary Kwiatkowski"hemmed and hawed." No statement was made by Lynchthat the contract would have to be ratified nor does theInternational constitution call for ratification.However,the expiring contract had been ratified by the membership.June 7, 1974The agreed-upon contract was signed on June7, 1974,by Lynch for Respondent Union and by Robinson for Re-spondent Company, and Lynch sent a letter to the mem-bership calling attention to contract language changes,terms of contract,the 1st, 2d and 3d year increases in wag-es and the negotiated wage increase.Thereafter,RespondentCompany and RespondentUnion have been honoring the contract.Gary Kwiatkowskitestified that during the negotiationshe never told Respondent Company that the RespondentUnion did not represent the employees and that they didnot want to be represented by it, but he did testify that heprivately told Lynch that the Respondent Union did notrepresent the employees and that they did not want to berepresented by the Union. Lynch denied thatGary Kwiat-kowskiso told him and I credit Lynch. I credit Lynch fortwo separate reasons;i.e., his demeanor and because of theinherent probabilities in the case.As to the latter point, nomention of this was made when Respondent Company, attheMay 23, 1974, bargaining session, specifically asked ifthe Respondent Union "truly represented" the employeesin the bargaining unit. WhenGary Kwiatkowskiremainedsilent at thattime, I cannot believe he ever told the con-trary to Lynchin a private conversation.June24, 1974Employee McNamara filed the chargeherein againstRespondentCompany on June 24, 1974.July 30, 1974573Employee Newport filed the charge herein against Re-spondent Union onJuly 30, 1974.Concluding FactsTo the extent that good faith may be involved and to theextent ofthe reliability of the petitionas a true expressionof the desires of the employees it shouldbe stated: (1) thatSchmidt credibly testified he "talked to the National LaborRelations Board. . . and asked what to do . . . [and] theycould give me no advice," (2) the supervisors of Respon-dent Company were alerted to pick up anything they couldabout thesentimentof the employees for the RespondentUnion, short of direct questions, and they were not able toreport back that there was such talk in the shop.Analysis and ConclusionsThe gravamen of the case presented by the GeneralCounsel is contained in the following short statement ap-pearing in his brief:Thus when Schmidt received . . . [the petition signedby the employees with the covering letter signed bythe committee of eight] . . . this established knowl-edge by Respondent [Company] that its employees nolonger wanted Respondent Union to represent themfor any purpose and that they wished this questionconcerning representation resolved through an NLRBelection. Sometime between the end of April and thebeginning of May, certain of Respondent [Company's]employees attempted to file a decertification petitionwith the NLRB and were told it was untimely.On May 2, 1974, when Respondent Company receivedthis petition, it would seem that the rebuttable presumptionof continuing majority, which attaches to a certified collec-tive-bargaining agent after the year of certification, hadbeen rebutted. But, is this petition, in and of itself, notsubject to interpretation by later events? I find and con-clude that later events in this case so watered down thestrength of the petition as to make it ineffective to rebut thepresumption of continuing majority. I base this on the fol-lowing reasons, bearing in mind the overriding consider-ation of stability in the collective-bargaining relationship.For example, once the employees have selected an exclu-sive representative to bargain for them, the employershould be entitled for a reasonable length of time to engagein bargaining with that representative, and, if terms areagreed to, reduce the agreement to writing and execute it.The evil is when an employer bargains with a minorityrepresentative of the unit.In the instant case, the Respondent Union was the ma-jority representative of the employees in the P & M unit onApril 22, 1974, when it presented the employees'-approved30 proposals to Respondent Company. The petition filedby the Teamsters on March 18, 1972, raised a questionconcerning representation in the P & M unit asof April 3, 574DECISIONSOF NATIONALLABOR RELATIONS BOARD1974, but this question disappeared when the petition waswithdrawn on April 22, 1974. Indeed, the employees hadmet and decided to let its agent make these 30 proposalsjust before Respondent Union met with Respondent Com-pany. Surprisingly, and inconsistent with any theory of sta-bility of collective-bargaining relationships, on that veryday after the first proposals were made, Vice PresidentGary Kwiatkowski(who had been in the RespondentUnion's bargaining committee)and seven others formed acommittee which circulated a petition signifying that theemployees did not want Respondent Union to representthem. So within a matter of a little over 1 month, i.e., fromMarch 18, 1972, to April 24, 1974, a majority of the em-ployees, with leadership fromGary Kwiatkowskiand six orseven others, had signified a desire to be represented by theTeamsters and then a desire to be represented by no one.(With the Teamsters petition withdrawn and in its place apetition rejecting Respondent Union,the conclusion is thatthe employees now desired no representation.) (Whether ornot Respondent Company knew of this is immaterial be-cause what we are talking about now is the fact of majorityrepresentation in light of the presumption of continuingmajority.Respondent Company acquired knowledge ofthis situation on May 2, 1974.) Petitions, like union author-ization cards,are not reliable.I find that the employees were dissatisfied with the Localofficers and the way they were not being responsive to theneeds of the employees as their majority representative.(This finding is based uponGary Kwiatkowski'stestimonyas towhy he went to visit the president of the TeamstersLocal.)Now when Lynch arrives on thescene,talks tothose employees who are interested, and tells them the offi-cers have been removed from office,that the Local will bemore effective,and that he had appointed the same com-mittee to represent them in bargaining that they had beforeand gets back no adverse comment even fromGary Kwiat-kowski(the one who had been involved in leading the em-ployees), the silence amounts to consent and I find theemployees no longer are dissatisfied-the petition no lon-ger speaksfor them. This conclusion is strengthened by thefact that more and more open bargaining takes place withthe employee's bargaining committee which leads to a con-tract. The question of majority status is even raised in bar-gaining,and,when answered in the affirmative,GaryKwiatkowski(an instigator of all antiunion sentiment) nev-er said a word to the contrary. Accordingly, I find that theemployees'petition signed onApril 23 and 24, 1974, isinsufficient to rebut the presumption of continuing majori-ty held by the certified Respondent Union. The action ofthe employees in engaging in bargaining speaks louderthan their words in the petition. That being the case, theGeneral Counsel has failed to prove by a preponderance ofthe evidence that Respondent Company and RespondentUnion violated the Act as alleged. Accordingly, I shall rec-ommend the consolidated complaint be dismissed.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe consolidated complaint is dismissed in its entirety.5 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.